UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                5/7/21



  E.G., et al.,

                          Plaintiffs,
                                                                     20-cv-9879 (AJN)
                   –v–
                                                                          ORDER
  City of New York, et al.,

                          Defendants.


ALISON J. NATHAN, District Judge:

          The Court has reviewed Plaintiffs’ proposed settlement notice. Dkt. No. 85, Ex. B.

While the overall settlement notice is acceptable, it should be amended to reflect that the fairness

hearing will be conducted in Courtroom 906 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, NY 10007. In addition, it should be amended to

reflect that objections shall be in person or in writing. The Court’s changes to the settlement

notice are reflected below; the parties shall incorporate the changes prior to disseminating the

notice.


          SO ORDERED.

     Dated: May 7, 2021
     New York, New York
                                                       ____________________________________
                                                                 ALISON J. NATHAN
                                                               United States District Judge
             Notice of Proposed Settlement of Class Action About WiFi Access
                          for Students in DHS and HRA Shelters

Who should read this notice?
You should read this notice if:
   x you are a student enrolled in any New York City public or non-public school, OR you are
      a parent or a guardian of such a student; AND
   x you live or lived in a Department of Homeless Services (DHS) Families with Children
      Shelter or Human Resources Administration (HRA) Domestic Violence Shelter during
      the COVID-19 pandemic; AND
   x you had problems connecting to online remote school because you had problems with
      accessing the internet.

What is this notice about?
In 2020, three parents and guardians of children enrolled in New York City schools, along with
Coalition for the Homeless, sued the City of New York in a federal class action lawsuit called
E.G. et al. v. City of New York, et al., 1:20-cv-09879 (AJN). This is a class action case, which
means that it was brought on behalf of a group of people who had the same problem. Both sides
in the case have come up with a plan to fix the problem and have asked the judge to approve
their plan, which is called a settlement. In the settlement, New York City agreed to install WiFi
in shelters with families with minor children to make sure students living in those shelters can
connect to the internet for remote learning. New York City must also make sure students can get
access to the internet while it is installing WiFi at the shelters.

Who is a Class member?
You are a Class member and covered by this settlement if:
       1.    you are a 3-K to 12th grade student, or custodial parent or guardian of a student,
             enrolled in any school, whether public or non-public; AND
       2.    you are currently living in a DHS Families with Children Shelter or HRA
             Domestic Violence Shelter OR you lived in such shelters any time from March 26,
             2020 through the present; AND
       3.    you did not have reliable internet access inside the shelter at any time from March
             26, 2020, to present.

What is in the settlement?
Note: This notice contains a summary of the settlement and does not describe all the details.
   1. WiFi installation: The City of New York agreed to install WiFi in buildings that will
       operate as DHS Families with Children Shelters and HRA Domestic Violence Shelters to
       provide students with better access to the internet for remote learning. The City will
       complete WiFi installation at applicable shelter sites no later than August 31, 2021,
       unless a delay is caused by factors beyond the City’s control.
   2. Signage about how to get help: The City will work with shelters to continue posting
       signs notifying shelter residents of how they can get help connecting to the internet from
       the DOE Helpdesk and other technical support. These signs will be available in many
       different languages. The City will also work with shelter providers to provide each
       resident a fact sheet about how students and parents can contact the DOE Helpdesk for
       support. The DOE Helpdesk number is (718) 935-5108.
   3. Outreach and technical support:
      Shelter case managers will discuss any internet issues during regular check-ins with
      clients. If families report an issue to the Helpdesk about a DOE-issued iPad, the City will
      reach out to them and do their best to resolve the issue, such as replacing the iPad or
      hotspot.
.
For full details of the settlement or to get more information
The settlement agreement is on the websites of The Legal Aid Society, Coalition for the
Homeless, and the New York City Department of Education: https://legalaidnyc.org/,
www.coalitionforthehomeless.org/wifi, and https://www.schools.nyc.gov/school-life/special-
situations/students-in-temporary-housing. To get a copy of the settlement, or if you have
questions, you can call, mail, or email:
        The Legal Aid Society
        WiFi Class Action
        199 Water Street, 3rd floor
        New York, NY 10038
        ShelterWiFiCase@legal-aid.org
1-800-649-9125
If I agree with the settlement do I have to do anything?
No. If you agree with the settlement, you do not need to do anything. If the Court approves the
settlement, students and families will see improved internet connectivity, and better help fixing
technology issues. You will also be bound by the settlement, which means you won’t be able to
make changes to the settlement.

How can I tell someone that I don’t agree to the settlement?
Class members have the right to tell the Court if they object or don’t agree to the
settlement. Class members can object in person by coming to the hearing at ___ 2:00 a.m./p.m. on
 September 3
______________,   2021 at the below address or through the following dial-in number:
____________________.
       Judge Alison Nathan
       United States District Court for the Southern District of New York
       United States Courthouse
       500 Pearl Street, Courtroom 17A 40 Foley Square, Courtroom 906
       New York, NY 10007

Class members may also object by sending a letter marked “WiFi Class Action” and postmarked
    August 13, 2021
by _______________,  to the Court at the address listed above, with a copy sent to the following:
       The Legal Aid Society
       Attn: Beth Hofmeister
       199 Water Street, 3rd floor
       New York, NY 10038

If you have any questions, you may call 1-800-649-9125, or email the above attorney, who
represents the certified Class in this action, at ShelterWiFiCase@legal-aid.org. PLEASE DO
NOT CALL THE COURT. Court staff are not able to respond to calls and ask that you reach
out through the email or address above.
